DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer, filed on 10/29/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Numbers 11,117,294 and 10,759,096 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
	Claim 1 is amended.
	Claims 2-20 are newly added claims.
	In view of the amendment, filed on 10/29/2021, the following rejections are withdrawn from the previous office action, mailed on 09/22/2021.
Rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Urbanczyk et al. (US 2015/0353701)
Rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Bellin et al. (US 2011/0008608), Schips et al. (US 2010/0190877), and Hahn et al. (US 2007/0112082)

In view of the amendment, filed on 10/29/2021, the following new grounds of rejections are necessitated:
New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1 recites “melting a polymer consisting of a polyamide to form a polymer melt”. Thus, the claimed subject matter inquire for the “polymer” to be formed of “polyamide”, only. However, the specification of the instant application recites “melting a polymer comprising a polyamide”. (See the abstract, specification: paragraphs [0006], and page 2, line 6) further, the specification recites “the polymer is selected from at least one of polyamides, polyester, polyetherketones, and polyolefins”. (See the specification: page 5, lines 12-13) Therefore, based on the specification, the polymer can be different material including polyamides, not just only “polyamides”. Therefore, the current amendment to the claim contradicts what is in the specification, and as a result, the added limitation of “melting a polymer consisting of a…” fails to comply with the written description requirement and the limitation will be considered as “new matter”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bellin et al. (US 2011/0008608), Schips et al. (US 2010/0190877), and Hahn et al. (US 2007/0112082).
	Bellin, Schips, and Hahn disclose a process for preparing expandable pelletized thermoplastic polymer materials, comprising the steps of a) incorporating an organic blowing agent and from 5 to 50% by weight of a filler into a polymer melt using a static or dynamic mixer at a temperature of at least 150.degree. C., b) cooling the polymer melt to a temperature of 120.degree. C. or less, c) discharge via a die plate with holes whose diameter is at most 1.5 mm, and d) pelletizing the melt downstream of the die plate under water at a pressure from 1 to 20 bar. (See Bellin: page 6, right column, claim 23; Schips: page 5, right column, claim 31; and Hahn: page 8, right column, claim 10 and paragraph [0057])
	Further, Bellin, Schips, and Hahn teach the thermoplastic polymer is comprised of polyamide (PA). (See Bellin: paragraphs [0048], [0049]; Schips: paragraphs [0029]; and Hahn: paragraphs [0024])
	Moreover, Bellin, Schips, and Hahn disclose examples of suitable compatibilizers are maleic anhydride-modified styrene, copolymers, polymers comprising epoxy groups, or organosilanes. (See paragraph [0052])
	Therefore, as to claim 1, Bellin, Schips, and Hahn disclose a method for producing expanded polymer pellets, comprising: a. melting a polymer comprising a polyamide to form a polymer melt; b. adding at least one blowing agent to the polymer melt; c. expanding the polymer melt through at least one die to product an expanded polymer; d. pelletizing the expanded polymer; and e. wherein the expanded polymer pellet comprises compatibilizers such as maleic anhydride-modified styrene, copolymers, polymers comprising epoxy groups which correspond to the defined chain extenders in page 4, last paragraph, of the specification of the instant application.
	Bellin, Schips, and Hahn disclose the thermoplastic polymer (C) used can by way of example comprise acrylonitrile-butadiene-styrene (ABS), acrylonitrile-styrene-acrylate (ASA), polyamide (PA), polyolefins, such as polypropylene (PP) or polyethylene (PE), polyacrylates, such as polymethyl methacrylate (PMMA), polycarbonate (PC), polyesters, such as polyethylene terephthalate (PET) or polybutylene terephthalate (PBT), polyether sulfone (PES), polyether ketones (PEK), polyether sulfides (PES), or a mixture thereof. Therefore, the references disclose a polymer comprising a polyamide to form a polymer melt, however, fail to disclose the polymer is consisting of a polyamide to form a polymer melt.
	It would have been obvious for one of ordinary skill in the art, prior to the time of the applicant’s invention, to modify the method for producing an expanded polymer pellets, as disclosed by Bellin, Schips, and Hahn, through selecting only (consisting of) polyamide as a polymer for melting due to the prime mechanical properties of polyamide as being able to form a lightweight pellet with a low density depicting good processability and with advantageous performance characteristics, as suggested by Bellin, Schips, and Hahn.
	As to claim 2, Bellin, Schips, and Hahn disclose the expanded polymer is pelletized in an underwater pelletizer.
As to claim 3, Bellin, Schips, and Hahn disclose the expanded polymer pellets have internally an at least partially ruptured foam structure.
As to claim 4, Bellin, Schips, and Hahn disclose the blowing agent comprises nitrogen, carbon dioxide, ethanol, isopropanol, or mixtures thereof.
As to claim 5, Bellin, Schips, and Hahn disclose the die is a round die.
6, Bellin, Schips, and Hahn disclose pressure at the die is from 70 to 250 bar.
	As to claim 7, Bellin, Schips, and Hahn teach the mass temperature at the die is from 150 to 170°C.
	As to claim 8, Bellin, Schips, and Hahn disclose the method further comprises adding a nucleating agent to the polymer melt.
	As to claim 9, Bellin, Schips, and Hahn teach the expanded polymer pellets have a size from 2 to 10 mm when measured according to ISO 9276.
	As to claim 10, Bellin, Schips, and Hahn disclose the expanded polymer pellets have a particle density from 20 to 40 kg/m’,
	As to claim 11, Bellin, Schips, and Hahn teach the expanded particle pellets have a mean cell diameter from 10 to 350 um.
	As to claim 12, Bellin, Schips, and Hahn disclose the expanded polymer pellets exhibit a variation of less than 50% in their storage modulus at a temperature from -40 to 40°C.
	As to claim 13, Bellin, Schips, and Hahn teach the chain extender is added to the polymer melt.
	As to claim 14, Bellin, Schips, and Hahn disclose the expanded polymer is semi- crystalline.
	As to claim 15, Bellin, Schips, and Hahn teach the chain extender comprises epoxy groups.
	As to claim 16, Bellin, Schips, and Hahn disclose the chain extender comprises pyromellitic dianhydride, styrene maleic anhydride,triglycidyl isocyanurate, tetraglycidyl diamino diphenyl methane, or combinations thereof.
	As to claim 17, Bellin, Schips, and Hahn teach the chain extender is a styrene-acrylate copolymer containing reactive epoxy groups.
18, Bellin, Schips, and Hahn disclose the polyamide is at least one of homopolyamide, copolyamide, polyetherblockamide, polyphthalamide, and combinations thereof.
	As to claim 19, Bellin, Schips, and Hahn teach the polyamide comprises polyamide 6, polyamide 6,6, polyamide 6,10, polyamide 11, polyamide 12, polyamide 10,12, polyamide 10,10, and combinations thereof.
	As to claim 20, Bellin, Schips, and Hahn disclose the polymer melt further comprises at least one of flame inhibitors, plasticizers, reinforcing agents, pigments, dyes, heat- or light- stabilizers, antistatic agents, fillers, and mixtures thereof.
Response to Arguments
Applicant’s arguments, filed on 10/29/2021, with respect to previous rejection of claim 1 has been fully considered and are persuasive.  Therefore, the previous rejection of claim 1 over the prior art of Urbanczyk et al. (US 2015/0353701) is withdrawn.
Applicant's arguments, filed on 10/29/2021, regarding references of Bellin, Schips, and Hahn have been fully considered but they are not persuasive. 
Applicant argues that “claim 1, as amended, uses the closed language “consisting of” to describe the polymer that is melted to form the polymer melt. Bellin and Schip each require at least 5% of styrene-acrylonitrile in the polymer and cannot meet this limitation”.
The arguments are moot in view of the above new grounds of rejections. In above new grounds of rejections, it has been concluded that it would have been obvious for one of ordinary skill in the art, prior to the time of the applicant’s invention, to modify the method for producing an expanded polymer pellets, as disclosed by Bellin, Schips, and Hahn, through selecting only (consisting of) polyamide as a polymer for melting due to the prime mechanical properties of polyamide as being able to form a lightweight pellet with a low density depicting good processability and with advantageous performance characteristics, as suggested by Bellin, Schips, and Hahn.
argues that “Finally, Hahn… does not describe including a chain extender as claimed”. This is not found persuasive because similar to Bellin and Schips, Hahn discloses “compatibilizers are maleic-anhhydride-modified styrene copolymers, polymers containing epoxy groups, and organosilanes”, as to claimed chain extender.
Finally, after a full review of the submitted remarks in view of rejections of the claims over the prior art and also the claimed subject matter, it has been concluded that there are differences in interpreting the claimed subject matter and the cited references by Applicant and the Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kriha et al. (US 2011/0294910): see page 13, right column, claims 13 and 23.
Paetz-Lauter et al. (US 2013/0059938): see paragraph [0050].
Dietzen et al. (US 2005/0156344): see page 5, left column, claim 16.



Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        02/08/2022